DETAILED ACTION
This Office action is in response to Applicant’s amendment and request for reconsideration filed on January 06, 2022. 
Claims 7-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection, see remarks, filed January 06, 2022, with respect to claims 7-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 7-20 has been withdrawn. 


Allowable Subject Matter
Claims 7-20 are allowed.
Upon further consideration, the Examiner agrees with Applicant’s argument that, in the specific combination and manner recited within the claims, “Khachaturov is merely describing the state of a reminder as it may exist on a device. Even in combination with Bertagna, there is no indication that the combined references actually would render obvious ‘the request including data specifying how long a trigger for the notification will remain in effect on the mobile device before it expires…’”. (see Remarks page 9-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441